Exhibit 10aad GUARANTY This GUARANTY dated as of November 10, 2006 is made by Rogers KF, Inc., a Delaware corporation, Rogers Specialty Materials Corporation, a Delaware corporation, Rogers Japan Inc., a Delaware corporation, Rogers Southeast Asia, Inc., a Delaware corporation, Rogers Taiwan, Inc., a Delaware corporation, Rogers Korea, Inc., a Delaware corporation, Rogers Technologies Singapore, Inc., a Delaware corporation and Rogers Circuit Materials Incorporated, a Delaware corporation (together, the "Guarantors") in favor of Citizens Bank of Connecticut, a Connecticut stock savings bank (the "Bank"). WHEREAS, the Borrower and the Guarantors are members of a group of related corporations, the success of any one of which is dependent in part on the success of the other members of such group; WHEREAS, the Guarantors expect to receive direct and indirect benefits from the extensions of credit to the Borrower by the Bank pursuant to the Multicurrency Revolving Credit Agreement dated as of the date hereof among Rogers Corporation, Rogers Technologies (Barbados) SRL, Rogers (China) Investment Co., Ltd., Rogers N.V., Rogers Technologies (Suzhou) Co., Ltd. (collectively the "Borrowers"), and the Bank (the "Credit Agreement") (which benefits are hereby acknowledged); WHEREAS, it is a condition precedent to the obligation of the Bank to make any loans or otherwise extend credit to the Borrowers under the Credit Agreement that the Guarantors execute and deliver to the Bank this Guaranty; and WHEREAS, the Guarantors wish to guaranty the Borrowers' obligations to the Bank under or in respect of the Credit Agreement as provided herein; NOW, THEREFORE, the Guarantors hereby jointly and severally agree with the Bank as follows: 1. Definitions.
